Exhibit SEPARATION AGREEMENT AND GENERAL RELEASE This Separation Agreement and General Release (the “Agreement”) is entered into effective as of the 5th day of May, 2009, by and between Hypercom Corporation, a Delaware corporation (“Company”), and Robert M. Vreeland (“Employee”). RECITALS A.Employee presently is employed by Company as Vice President of Finance. B.Company and Employee have decided to terminate their relationship. NOW THEREFORE, in consideration of the premises and the mutual promises hereinafter set forth, Company and Employee agree as follows: AGREEMENTS 1.Resignation.By the execution of this Agreement, Employee submits, and Company accepts, Employee’s resignation from his position as Vice President of Finance, effective as of May 5, 2009 (the “Resignation Date”).As of the Resignation Date, Employee also will be deemed to automatically resign, without any further action by Employee, from any other position or office he held with Company, as well as any position or office he held with any Affiliate (as defined below) or other entity by reason of his association with Company. 2.Severance Benefits.If Employee executes this Agreement within the 21-day period referenced in Section11, does not revoke this Agreement within the 7-day Revocation Period referenced in Section11 and continuously fulfills his obligations under this Agreement, Employee will be entitled to receive the following severance benefits from Company: (a)Salary Continuation Payments.Employee shall receive an amount equal to nine months of his current Base Salary of $213,990, to be paid in the form of salary continuation at the normal payroll intervals of the Company, subject to applicable withholding requirements, commencing on the first payroll cycle following the expiration of the Revocation Period set forth in Section11. (b)Paid Time Off Balance.Employee shall receive an amount equal to the cash equivalent value of his unused Paid Time Off balance as of the Resignation Date, to be paid, subject to applicable withholding requirements, on the first payroll cycle following the expiration of the Revocation Period set forth in Section11. (c)COBRA Payments.For a period of six months after the Resignation Date, the Company will pay the premium for the COBRA benefits available to Employee under the Company’s group health plan as of the Resignation Date, provided that Employee is not eligible for health insurance coverage from another employer during such period. (d)Employee Stock Options.Notwithstanding the terms of any award or granting agreement or other instrument, Employee shall have ninety (90) days from the Resignation Date to exercise any and all employee stock options granted to Employee that are vested as of the Resignation Date. (e)Employee Restricted Stock Awards.Notwithstanding the terms of any award or granting agreement or other instrument, Employee’s April 15, 2009 Restricted Stock Award of 10,000 shares of the Company’s common stock shall vest in full as of the Resignation Date. (f)Outplacement Services.Company shall provide third party outplacement services to Employee at its expense during the six month period commencing on the expiration of the Revocation Period set forth in Section11, in amount not to exceed $8,500; provided, that if Employee does not utilize the Company provided outplacement services during such period, Employee shall have no further right to outplacement services or the value thereof under this Agreement. 3.Consultation.
